DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘continuous temperature monitor’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 7 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 7 the term ‘a fever’ should be amended to recite ‘the fever’. 
In claim(s) 7 the phrase ‘the characteristics comprising’ should be amended to recite ‘the characteristic[[s]] comprising’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim(s) 4 recites ‘a patient’ where claim(s) 1 (from which claim(s) 4 depends) recites ‘a patient’ also.  It is not clear in the context of the claim(s) whether the recited patient of claim(s) 4 is the same as that of claim(s) 1 (i.e., is the data collected from the same or separate patient(s)?).  Examiner suggests amending the ‘a patient’ of claim(s) 4 to recite ‘the patient’ and interprets the claim(s) as such.
In claim(s) 8, the phrase ‘the future time period is one hour’ does not make sense in the context of claim(s) language.  In particular, in context, it is not clear whether the period being ‘one hour’ refers to (1) one hour from the collection period, or (2) a one hour interval in the future (or both).  Examiner suggests amending the phrase to recite ‘the future time period is a first following the collection time period’ and interprets the claim(s) as such. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. A method comprising:
receiving temperature data from a continuous temperature monitor, the temperature data being collected from a patient during a collection time period;
inputting the received temperature data to a machine learning system, the machine learning system being trained to output prediction temperature data for a future time period;
analyzing the prediction temperature data for indication of a fever;
and transmitting a notification of a result of the analysis to a personal device of the patient and/or to a clinician.

The recitation of a method comprising receiving temperature data, inputting the data into a machine learning system, analyzing the data for a fever indication, and transmitting a notification encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  That is, other than reciting a temperature monitor and a personal ‘device’, nothing in the claim(s) precludes the training and analysis from practically being performed in the mind.  For example, ‘inputting’ data into a ‘learning’ system and then ‘analyzing’ the data for indication of a fever encompasses a clinician reviewing temperature data collected from a patient, (mentally) considering the data in view of a set of clinical (mental) review steps, and then (mentally) diagnosing a fever in the patient from the observed data.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the step 2A prong one of the Mayo framework as set forth in the 2019 PEG. 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering via a generic ‘temperature monitor’ and output via a generic ‘notification’— and generic computer elements (a broadly recited ‘personal device’) without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Dependent claim(s) 2 encompasses a generic network which is recited at a broad level so as to constitute another generic computer element. Dependent claim(s) 3, 8-10, and 15 encounter the same issues as the additional elements of claim(s) 1 from which they depend in that the limitations of those dependent claim(s) are still extrasolutionary activity recited at a broad level (i.e., gathering data from a therapy patient and broadly displaying / alerting regarding the results of the analyses).  Dependent claim(s) 4-7 and 11-14 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Thus, the identified claim(s) do not adequately integrate the abstract portion(s) into a practical application under step 2A prong two of the 2019 PEG.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.  
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

	Accordingly, the additional elements of temperature data gathering and providing of generic notifications, as presently limited, do not amount to significantly more under step 2B.  For the independent claims as well as the dependent claims merely reciting generic computer elements and activity (processors, memory, storage, networks of computers), MPEP § 2106.05(d)(II) establishes computer-based elements which are considered to be well-understood, routine, and conventional when recited at a high level of generality 
II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS 
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 

Accordingly, the computer elements, as presently limited, cannot provide an inventive concept since they fall under a generic structure.  The claim(s) do not contain elements which are significantly more than the abstract idea under step 2B.  The claim(s) are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shariff (US 20160302671 A1).

For claim 1, Shariff teaches A method comprising:
receiving temperature data from a continuous temperature monitor [102], the temperature data being collected from a patient during a collection time period; [temperature data from patient history in ¶54]
inputting the received temperature data to a machine learning system, the machine learning system being trained to output prediction temperature data for a future time period; [¶63 machine learning; ¶64 predicting later fever]
analyzing the prediction temperature data for indication of a fever; [¶¶65-66, ¶72 probability group of fever within a given time]
and transmitting a notification of a result of the analysis to a personal device of the patient and/or to a clinician. [¶74]

For claim 2, Shariff teaches The method of claim 1, wherein the machine learning system is remotely connected to the continuous temperature monitor and to the clinician via a network. [network 108 in Fig. 1 ¶¶21-22 detailing network] 

For claim 5, Shariff teaches The method of claim 1, further comprising correcting temperature data points having a value below a predetermined threshold prior to inputting the received temperature data to the machine learning system. [standard deviation below a given value ¶70] 

For claim 6, Shariff teaches The method of claim 1, wherein analyzing the prediction temperature data for a fever comprises comparing values of the prediction temperature data to a predetermined threshold. [100°F threshold ¶64]

For claim 8, Shariff teaches The method of claim 1, wherein the collection time period is three hours and the future time period is one hour. [collection period ¶61; future period 24 hours ¶66 encompassing one hour] 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariff in view of Titov (research publication: The biological basis and clinical symptoms of CAR-T therapy-associated toxicites).
For claim(s) 3-4, Shariff fails to teach the patient is or has undergone CAR-T therapy and the system training with data from a CRS fever.  However, per Shariff ¶3, Shariff is generally interested in providing patients the ability to know of febrile issues ahead of time including for immune purposes. 
Titov teaches on p. 2 Introduction that CAR-T is a promising therapy for cancer patients but also teaches on pp. 3-4 that CRS fever is common in CAR-T therapy patients. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the training data of Shariff ¶¶63-64 to incorporate training data CAR-T patients including those with CRS fevers in order to ensure cancer patients undergoing CAR-T therapy are able to utilize the system of Shariff to avoid the common issue of CRS fevers. As motivated by Shariff ¶¶1-3 and Titov pp. 2-4. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariff in view of Pollack (US 20110213559 A1).
For claim(s) 7, Shariff fails to teach comparing a characteristic comprising a rate of increase of the prediction temperature data.  Pollack teaches a temperature monitoring and prediction system [abstract] including analyzing a slope of a temperature parameter [slope validation ¶¶52-53] in order to determine a body temperature. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the analysis of prediction temperature data of Shariff to incorporate the slope validation of Pollack in order to help validate the reliability of the collected data. As motivated by Pollack ¶¶6-7, ¶¶52-53. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariff in view of Allen (US 20200011746 A1).
For claim(s) 9, Shariff fails to teach the notification comprising a time series graph of the prediction temperature data. 
Allen teaches a wireless thermometer [abstract] including an interface [200] having a time series of temperature data [¶69 temperature history]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the notification of Shariff to incorporate the chart of Allen in order to aid a patient in understanding their physiological data trends. As motivated by Allen ¶69, Shariff ¶1. 

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariff in view of Chan (US 20090175317 A1).
For claim(s) 10 and 15, Shariff fails to teach a notification comprising an alert and instruction to seek medical attention when a fever is indicated, the notification transmitted in substantially real time. 
Chan teaches a thermometer [abstract] which instructs a user to seek medical attention when a fever is determined [¶16, ¶37]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the notification of Shariff to recommend seeking medical attention as taught by Chan in order to ensure the user gets treatment for a fever. As motivated by Chan ¶4, ¶16. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791